[Cite as Bank of Am., N.A. v. Brannon, 2018-Ohio-136.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


BANK OF AMERICA, N.A.,                                   :   MEMORANDUM OPINION

                 Plaintiff-Appellee,                     :
                                                             CASE NO. 2017-T-0105
        - vs -                                           :

TERRY L. BRANNON,                                        :

                 Defendant-Appellant.                    :


Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2017 CV
00587.

Judgment: Appeal dismissed.


Kris Velayudhan, Levy & Associates, L.L.C., 4645 Executive Drive, Columbus, OH
43220 (For Plaintiff-Appellee).

Terry L. Brannon, pro se, 2402 Williams Road, Cortland, OH 44410 (Defendant-
Appellant).



COLLEEN MARY O’TOOLE, J.

        {¶1}     On November 9, 2017, appellant, Terry L. Brannon, filed a pro se notice of

appeal from an October 11, 2017 entry of the Trumbull County Court of Common Pleas,

in which the trial court granted appellee, Bank of America, N.A., leave to file a motion for

summary judgment and ordered that the motion for summary judgment filed

contemporaneously with the motion for leave is accepted as a proper pleading.

        {¶2}     Initially, we must determine whether there is a final appealable order since

this court may entertain only those appeals from final judgments or orders. Noble v.
Colwell, 44 Ohio St.3d 92, 96 (1989). Under Section 3(B)(2), Article IV of the Ohio

Constitution, a judgment of a trial court can be immediately reviewed by an appellate

court only if it constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake

No. 2003-L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an

appellate court does not have jurisdiction to review the matter, and the matter must be

dismissed. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989).

       {¶3}    R.C. 2505.02(B) defines a “final order” and sets forth seven categories of

appealable judgment, and if the judgment of the trial court satisfies any of them, it will

be deemed a “final order” and can be immediately appealed and reviewed by a court of

appeals. Here, the October 11, 2017 entry does not fit within any of the categories for

being a final order pursuant to R.C. 2505.02(B) and did not dispose of all the claims.

       {¶4}    The trial court failed to enter judgment stating the relief to be afforded.

Therefore, at this point, there is no entry issued by the trial court that fits within any of

the categories of R.C. 2505.02. The October 11, 2017 entry is not a final appealable

order, and this court does not have jurisdiction to hear this appeal.            Nothing is

preventing appellant from obtaining effective relief through an appeal once the trial court

has entered a final judgment in the action.

       {¶5}    Based upon the foregoing analysis, the judgment of the trial court is not a

final appealable order. Accordingly, the instant appeal is dismissed, sua sponte, for

lack of jurisdiction.

       {¶6}    Appeal dismissed.



DIANE V. GRENDELL, J.,
TIMOTHY P. CANNON, J.,
concur.

                                              2